UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 3, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-7898 LOWE'SCOMPANIES, INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-0578072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Lowe's Blvd., Mooresville, NC (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 704-758-1000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.50 Par Value New York Stock Exchange (NYSE) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. x Yes o No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of July 29, 2011, the last business day of the Company's most recent second quarter, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $27.2 billion based on the closing sale price as reported on the New York Stock Exchange. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. CLASS OUTSTANDING AT MARCH 30, 2012 Common Stock, $0.50 par value DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Portions of the Proxy Statement for Lowe’s 2012 Annual Meeting of Shareholders Part III Explanatory Statement Why we are filing this Amendment to our Form 10-K We are filing this Amendment No. 1 to our Annual Report on Form 10-K for the period ended February 3, 2012, which we filed with the Securities and Exchange Commission on April 2, 2012 (the “10-K Report”),tocorrect a technical error that appeared in the original Interactive Data File included as Exhibit 101 to the 10-K Report. In the detail tagging within the Interactive Data File of the Commitments and Contingencies footnote to the original filing, we are correcting the value associated with non-cancelable commitments due 2012 to $590 million as opposed to the $5 million reflected in the original tagging. Pursuant to Rule 12b-15 of the Rules and Regulations underthe Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company has included with this Amendment No. 1currently-dated certificationsby the Company’s principal executive officer and principal financial officer, as required by Exchange Act Rules 13a-14(a) and (b). Except for Exhibit 101 submitted herewith and the currently-dated certifications, this Amendment No. 1 makes no other changes to the 10-K Report as filed with the Securities and Exchange Commission and posted on our web site on April 2, 2012. We have posted on our website a corrected version of the Interactive Data File included as Exhibit 101 to the 10-K Report. 1 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this Amendment No. 1 to its Form 10-Kto be signed on its behalf by the undersigned, thereunto duly authorized. LOWE’S COMPANIES, INC. (Registrant) April 10, 2012 By: /s/ Matthew V. Hollifield Date Matthew V. Hollifield Senior Vice President and Chief Accounting Officer 2 Exhibits Exhibit Incorporated by Reference Number Exhibit Description Form File No. Exhibit(s) Filing Date Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. ‡ Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. ‡ Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. † Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. † 101.INS XBRL Instance Document. ‡ 101.SCH XBRLTaxonomy Extension Schema Document. ‡ 101.CAL XBRLTaxonomy ExtensionCalculation LinkbaseDocument. ‡ 101.DEF XBRLTaxonomy ExtensionDefinition LinkbaseDocument. ‡ 101.LAB XBRLTaxonomy ExtensionLabel LinkbaseDocument. ‡ 101.PRE XBRLTaxonomy ExtensionPresentation LinkbaseDocument. ‡ ‡Filed herewith. †Furnished herewith. 3
